By the Court.
At the first trial, the court in the exercise of its discretion permitted the district attorney to confine the evidence to a particular sale, and to withdraw all evidence which did not bear upon that sale; and protected the defend*287ant’s rights by instructing the jury to disregard the evidence so withdrawn. As the time need not be proved as laid, that evidence, not having been submitted to the jury at the first trial, was rightly used to convict the defendant at the second trial; and oral evidence was admissible to show what was in fact submitted to the jury in the previous case. Sawyer v. Woodbury, 7 Gray, 499. Exceptions overruled.